CUDAHY, Circuit Judge,
concurring:
I join without reservation in the result and commend the insight and creativity of Judge Sprecher’s probing analysis. Decisive in the district court’s disposition of the punitive damages problem and of considerable analytical prominence in our own is the concept that the two states of the defendants’ principal places of business have a weighty interest in their respective policies toward either awarding or denying punitive damages. This view may be most significant in the case of McDonnell Douglas, domiciled in Missouri. The district court found that claims for punitive damages against this defendant could stand because of Missouri’s position that tort-feasors in wrongful death cases could be subjected to damages punitive in character if “aggravating circumstances” were shown. We, in turn, have determined that major weight should be accorded to Missouri’s position favoring such exemplary damages under the principle of “corporate accountability.” Some question remains for me whether Missouri would, in fact, have a strong interest in imposing financial sanctions on its own corporate domiciliary, employing Missouri citizens and paying Missouri taxes, as punishment for that corporation’s extraterritorial torts affecting non-residents of Missouri. The finding of such a Missouri interest may impute an unusual level or altruism to Missouri policy and may overstate the commitment of Missouri (or any other state) to “corporate accountability” in circumstances where both the misconduct and the injuries took place outside the borders of the domiciliary state. Nevertheless, I am willing, arguendo and for present purposes, to. indulge these assumptions (which seem enlightened in theory). But the questions raised about state policy toward extraterritorial torts underline the need for a federal law to govern tort liability for these unthinkable air disasters.